Citation Nr: 0408305	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for traumatic 
arthritis, for accrued benefits purposes.

2.  Entitlement to service connection for beriberi heart 
disease, for accrued benefits purposes.

3.  Entitlement to service connection for peripheral 
neuropathy, for accrued benefits purposes.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The deceased veteran had active duty from November 1941 to 
June 1946.  He was a prisoner of war (POW) from April 1942 to 
September 1942.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied 
service connection for traumatic arthritis, beriberi heart 
disease, and peripheral neuropathy, for the purpose of 
accrued benefits.  

Service connection for additional disabilities, including 
rheumatoid arthritis, anemia, dysentery, etc., were also 
denied by the RO in July 2002, but the appellant limited her 
appeal to the foregoing three issues.  See Notice of 
disagreement, dated September 20, 2002, and substantive 
appeal, dated April 21, 2003. 


FINDINGS OF FACT

1.  The evidence in file at the time of the veteran's death 
reflects that he was a POW and died from ischemic heart 
disease.

2.  The evidence in file at the time of the veteran's death 
does not reflect that he had traumatic arthritis.

3.  The evidence in file at the time of the veteran's death 
does not reflect that he had peripheral neuropathy to a 
compensable degree.



CONCLUSIONS OF LAW

1.  The criteria for service connection for beriberi heart 
disease, for purposes of accrued benefits, are met.  38 
U.S.C.A. §§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 3.1000.

2.  The criteria for service connection for traumatic 
arthritis, for purposes of accrued benefits, are not met.  38 
U.S.C.A. §§ 1110, 1112, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 and 3.1000 (2003).

3.  The criteria for service connection for peripheral 
neuropathy, for purposes of accrued benefits, are not met.  
38 U.S.C.A. §§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA satisfied this duty by means of an 
April 2002 development letter, sent prior to the initial 
adjudication of the claims, which informed the appellant 
about the information and evidence not of record that was 
necessary to substantiate the claims; information and 
evidence that VA would seek to obtain on her behalf; and 
information or evidence that she was expected to provide.  
She was also notified of the reasons for the denial of her 
claims by means of the July 2002 rating decision and March 
2003 statement of the case (SOC).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In the case of accrued benefits, VA is only 
responsible for obtaining evidence in VA's possession on or 
before the date of the veteran's death, even if the evidence 
was not physically located in the VA claims folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4).  There 
is no indication of any additional relevant records that were 
in existence at the time of death, i.e., VA medical records, 
service department records, or reports of autopsy made by VA, 
that are not associated with the file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran died before the medical examinations 
scheduled for him in November 2001 could take place.  A 
medical opinion is not required in this case, as the case 
must be decide based on evidence in the file at the date of 
death.





II.  Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(1)(i) 
(2003).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
met this requirement by submitting a claim for accrued 
benefits in April 2002, approximately six months after the 
veteran's death.

Evidence in the file at date of death will be considered to 
have been met when there is on file at the date of the 
veteran's death evidence, including uncertified statements, 
which is essentially complete which is of such weight as to 
establish service connection or degree of disability for 
disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  38 C.F.R. § 3.1000(d)(4)(i) (2002).

Evidence considered to be in the file at the date of death 
even though it is not physically placed in the file includes 
service department records, VA hospitalization reports, 
reports of treatment or examination at VA medical facilities 
or as authorized by VA, and reports of autopsy made by VA.  
See Hayes v. Brown, 4 Vet. App. 353 (1993) (also holding that 
manual provisions affecting what post-date-of-death evidence 
may be considered were substantive rules).  




In response to Hayes, see 67 Fed. Reg. 9638-40 (March 4, 
2002), 38 C.F.R. § 3.1000 was revised, effective in November 
2002.  67 Fed. Reg. 65,707 (October 28, 2002) (now codified 
at 38 C.F.R. § 3.1000(d)(4)).  The amendment to 38 C.F.R. § 
3.1000(d)(4) in its entirety provides that evidence in the 
file at date of death means evidence in VA's possession on or 
before the date of the veteran's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death.  As the prior version of 38 C.F.R. 
§ 3.1000(d)(4) is more favorable to the appellant's claim, it 
applies in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (Where the law or regulations change 
while a case is pending, however, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.).

At the time of the veteran's death, he had claims pending for 
service connection for traumatic arthritis, beriberi heart 
disease, and peripheral neuropathy.  Previously, in an 
unappealed August 1986 rating decision, service connection 
was denied for traumatic arthritis and beriberi heart 
disease.  Since they are claims for service connection for 
POW presumptive diseases, they are not subject to the 
finality provisions of 38 U.S.C.A. §§ 7104(b) and 7105(c).  
Suttman v. Brown, 5 Vet. App. 127, 137 (1993).  As the 
appellant's claim is derivative of any benefit to which the 
veteran might have been entitled at his death, the Board's 
primary analysis must be one that considers the underlying 
claims, in this case, entitlement to service connection for 
traumatic arthritis, beriberi heart disease, and peripheral 
neuropathy.  

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).




Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  Further, 
former POWs are entitled to presumptive service connection 
for certain diseases, including beriberi heart disease, 
traumatic arthritis, and peripheral neuropathy (except where 
directly related to infectious causes), if the conditions are 
diagnosed and manifest to a compensable degree at any point 
following service.  Beriberi heart disease includes ischemic 
heart disease when the former POW experienced localized edema 
during captivity.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The presumptions are rebuttable.

Evidence in the file at the date of veteran's death on 
October 12, 2001, included service and service medical 
records, VA treatment records, private medical records, lay 
statements and the veteran's contentions.  Additionally, the 
old version of 38 C.F.R. § 3.1000(d)(4)(i) allowed for 
consideration of the death certificate, even if not actually 
on file at date of death.  

Service and service medical records show that the veteran 
incurred shrapnel wounds to the left leg and malaria in 
service, and that he was a POW.  There is no indication of 
treatment for beriberi heart disease, traumatic arthritis, or 
peripheral neuropathy in service.  Neurological and 
musculoskeletal evaluation were normal upon examination in 
July 1946 and June 1948.

A VA examination report dated in December 1975 shows a normal 
chest x-ray, and no other findings pertinent to the claimed 
POW-related disorders.  Private medical records dated in 
March 1985 show treatment for other ailments.  

A VA Former POW Medical History, filled out by the veteran in 
June 1985, shows that he reported swelling of his legs and 
feet, numbness in his extremities, and joint pain during 
service.  He believed that he had beriberi heart disease in 
service.  Hypertrophic degenerative joint disease was shown 
on x-rays of the knees and 



bilateral sacroiliac arthritis was shown on x-rays of the 
pelvis.  The VA examiner in September 1985 concluded that 
there was no medical evidence of current existence of any 
disability related to nutritional disability, forced labor or 
inhumane treatment as a POW.  

Lay statements received in May 1986 from two of the veteran's 
former comrades were referable to their knowledge that the 
veteran was a POW, and without mention of symptoms pertinent 
to the claimed disabilities.  

A private medical certificate dated in August 1990 showed 
rheumatic arthritis in the left knee secondary to the 
veteran's shrapnel injury.  

A private medical record dated in February 2000 shows 
essentially negative chest x-ray, except for an 
atherosclerotic aorta.  A private medical certificate dated 
in February 2000 shows rheumatic arthritis.  

A joint affidavit received in February 2000, again attested 
to the fact that the veteran was a POW.  The same two 
affiants provided a joint affidavit, dated in March 2000, 
where they indicated that the veteran had arthritis and other 
ailments, in service.  

In another Former POW Medical History form, dated in March 
2000, the veteran reiterated his belief that he acquired 
beriberi in service.  

A private medical certificate shows that the veteran was 
hospitalized for 2 days in June 1999 for gouty arthritis and 
gouty neuropathy, with a corresponding discharge summary.  
Also a private medical certificate shows that the veteran was 
hospitalized for 2 days in June 2000 for gouty arthritis, 
peripheral neuropathy and gouty neuropathy.  There was no 
evidence submitted showing the severity of any 



peripheral neuropathy or diagnostic testing to confirm this 
diagnosis, and there was no opinion as to the etiology of any 
neuropathy.  

In October 2001, the veteran claimed service connection for 
peripheral neuropathy, beriberi, and traumatic arthritis.  He 
passed away on October 12, 2001.  The death certificate lists 
the immediate cause of his death as ischemic heart disease, 
with antecedent causes of acute myocardial infarction, 
cardiomegaly, and congestive heart failure.

The cause of the veteran's death was ischemic heart disease, 
which is a disease subject to presumptive service connection 
as to former POWs.  During his lifetime, the veteran gave a 
history of localized edema during captivity, which is found 
to be credible.  As ischemic heart disease caused the 
veteran's death, it was clearly manifest to a degree of at 
least 10 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7001-7021 (2003).  Accordingly, service connection for 
beriberi heart disease, for the purpose of accrued benefits, 
is warranted.  

The competent evidence of record does not show the presence 
of arthritis during service or within one year of the 
veteran's separation from service.  Degenerative arthritis 
was first diagnosed in 1985, nearly 40 years after the 
veteran's separation from service, and there is no competent 
medical evidence of record relating it to any in-service 
disease or injury.  Presumptive service connection for 
traumatic arthritis is not warranted for the purpose of 
accrued benefits, as the veteran was never diagnosed as 
having this disability.  During his lifetime, he was 
diagnosed only as having degenerative and rheumatoid 
arthritis.  As discussed in the Introduction, the issue of 
service connection for rheumatoid arthritis for the purpose 
of accrued benefits is not on appeal.         

With respect to peripheral neuropathy, although this was 
diagnosed in 2000, no diagnostic testing was accomplished to 
support the diagnosis.  Even assuming that the veteran did 
suffer from peripheral neuropathy, he failed to provide any 
detailed information on symptomatology of this disorder.  
Without lay or medical evidence regarding the veteran's 
symptoms on the severity of peripheral neuropathy during his 
lifetime, there is no probative evidence that shows that it 
resulted in a compensable (10 percent) evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8540.  Peripheral neuropathy was first 
diagnosed many years after service, and there is no competent 
medical evidence of record relating it to any in-service 
disease or injury.  The appellant has requested consideration 
of 38 C.F.R. § 3.157(b)(2), but it is inapplicable here, as 
it relates to evidence that may be accepted as a claim.   

The veteran's statements and other lay statements of record 
concerning the diagnosis and onset of peripheral neuropathy 
and traumatic arthritis are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education).  Moreover, a VA examiner in 1985 stated that 
there was no medical evidence of current existence of any 
disability related to nutritional disability, forced labor or 
inhumane treatment as a POW.  The preponderance of the 
evidence is against the claims for service connection for 
peripheral neuropathy and traumatic arthritis, for the 
purpose of accrued benefits, and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for beriberi heart disease, 
for the purpose of accrued benefits, is granted.

Entitlement to service connection for peripheral neuropathy, 
for the purpose of accrued benefits, is denied.

Entitlement to service connection for traumatic arthritis, 
for the purpose of accrued benefits, is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



